In December, 1943, one Finke instituted a summary proceeding in the District Court of Nassau County against one Beck for the possession of certain real property. In that proceeding Beck claimed title to the property. In March, 1944, Beck commenced an action against Finke in the Supreme Court of Nassau County for the determination of her claim to the real property involved. Finke set up title to the property. Finke then moved in the Supreme Court to consolidate the action in the Supreme Court with the proceeding in the District Court. Beck now appeals (a) from so much of the order granting consolidation, entered May 31, 1944, on her default, which ordered that Finke be the plaintiff in the consolidated action with the right to open and close; (b) from an order dated July 12, 1944, denying appellant’s motion to resettle said order of consolidation; and (e) from an order dated July 17, 1944, granting motion of respondent Regina Finke to strike the consolidated action from the Special Term calendar and placing it on the Trial Term calendar for trial by jury. Orders of July 12, 1944, and July 17, 1944, affirmed, with one bill of ten dollars costs and disbursements. No opinion. Appeal from order of May 31, 1944, dismissed, without costs. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 998.]